Title: To Alexander Hamilton from Joseph Whipple, 24 August 1791
From: Whipple, Joseph
To: Hamilton, Alexander


Portsmouth, New Hampshire, August 24, 1791. “The Revenue Cutter being ready for Sea will proceed on a Cruize immediately; no arms or Military Stores having yet come to hand, I will borrow for the first Cruize Such as may be necessary. The person named for 3rd mate Should have been Samuel Hobart instead of Saml Hubert as copied in your letter of the 12th. Ulto. Herewith is inclosed a description of the Cutter received from the Surveyor. She will be accompanied with a Certificate from the Custom House by the Name of the  till the instrument intended in lieu of a Register with Such Name as you will be pleased to give her Shall be received. I find that notwithstanding my Utmost endeavors to compleat this Vessel within your limitations the cost will exceed them.…”
